DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 03/21/2022.  Claims 1, 11, and 21 have been amended. Claims 1-9 and 11-20 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/21/2022 has/have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claim 21 is found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 21 recites a system for bypassing the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information. Under Step 2A, Prong I, claim 21 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Bypassing the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving customer payment details for payment of an incoming amount; requesting authorization data for payment of the incoming amount; storing a transaction tracking record in a data store upon receipt of the authorization data; receiving outgoing payment request comprising offered key code and an outgoing amount; generating outgoing payment details and reducing the allocatable amount of the existing transaction record by the outgoing amount; receiving outgoing transaction information comprising identifying information for a supplier or a type of purchase; and bypassing the payment processor and the outgoing payment process and provide the customer payment details for payment of the outgoing amount based on the customer payment details, transaction preferences, payment type profiles and the outgoing transaction information. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 21 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 21 has recited the following additional elements: Network-Connected Interface; Data Store; Payment Processor; Transaction Router; Memory storing computer-readable instructions executed by a processor. These additional elements in claim 21 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 21 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, pages 30-31 Lines 3-9, for implementing the modules and engines, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0173122 to Singhal in view of U.S. Publication 2015/0228018 to Richman and in further view of U.S. Publication 2008/0120240 to Ginter.

Claims 1-9, 21 and 11-20 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Singhal teaches:
A system for providing on-demand outgoing payment details, the system comprising: a memory storing computer-readable instructions that when executed by a processor cause the processor to implement (Singhal: ¶ [0134]):
a network-connected interface to receive customer payment details for payment of an incoming amount (i.e. authorization message is received which comprises amount of payment transaction) (Singhal: Fig. 2 and ¶ [0116] “The authorization message 37A from the MAS30 as illustrated in FIG. 2 may include sending to the identity data owner, (i) name of the transaction initiating entity, date and time, and optionally an amount for a payment transaction.”);
a data store configured to store: a plurality of transaction tracking records, each transaction tracking record comprising a unique key code and an allocatable amount (i.e. MAS30 stores a plurality of transaction types which are designated by a unique key and payment amount) (Singhal: ¶ [0122] “The MAS 30 has a SMS send function 70B (i) to then create an SMS message embedded with the data as 37A for a payment transaction authorization or 37B for a data release authorization, (ii) then optionally encrypt the SMS data with a pre-placed and unique key between the MAS 30 and the mobile device 36, (iii) create a time out counter based on the type of the transaction,”);
a payment gateway, communicably coupled to a payment processor and configured to: request authorization data for payment of the incoming amount from the payment processor (i.e. authorization message requests authorization data for incoming transaction not on the approved list) (Singhal: ¶ [0007] “Once the transaction information is passed through the "gateway" payment processor, the transaction is processed using the same ETF/ACH rules as other electronic transfers.” Furthermore, as cited in ¶ [0103] “For those payment authorization requests that are not on the pre-authorized list, establishing a contact via the secure contact means with the bank customer to seek authorization for the payment authorization request that is not on the list.”),
store a transaction tracking record in the data store upon receipt of the authorization data, […] (i.e. authorization is record is stored in database) (Singhal: Fig. 4 and ¶ [0117] “Further, the system 30 logs an authorization event in an event log database for use as an authorization record of the transaction.” Furthermore, as cited in ¶ [0142] “When the service choice flag 77 is set, the process entity 18 sends the request to MAS 30. However, if the dollar amount in a payment transaction is less than a threshold, such as ten dollars, the process entity may not send the request to MAS 30.”), and
an outgoing payment generator configured to: receive at least one outgoing payment request comprising an offered key code and an outgoing amount (i.e. receive transaction request to process transaction using the key code and payment amount) (Singhal: Fig. 7 and ¶ [0109] “Hence, the system 10 has a transaction processing entity 18 in the form of a payer's bank after receiving the identity data driven transaction from a transaction initiating entity or a payee's bank 16 via ACH 20, puts on hold processing of the transaction for a period of time and via the identity data owner's wireless mobile communication device 36, contacts the identity data owner for authorization of the transaction 37 A before the transaction processing may be completed. The mobile authorization may be implemented as defined as three operational modes of a proactive mode, a reactive mode and a combined mode.” Furthermore, as cited in ¶¶ [0121] [0122] “The mobile authorization function 70A has functions (i) to receive a mobile authorization request from a transaction processing entity, (ii) map the request to an existing record in the database 32 by mapping the identity data or the unique customer identifier, (ii) look up the enable/disable flag status for this particular identity data owner, (iii) then subsequently look up the identity data owner's mobile contact information.…The MAS 30 has a SMS send function 70B (i) to then create an SMS message embedded with the data as 37A for a payment transaction authorization or 37B for a data release authorization, (ii) then optionally encrypt the SMS data with a pre-placed and unique key between the MAS 30 and the mobile device 36, (iii) create a time out counter based on the type of the transaction, and (iv) then send the SMS via the mobile contact information to the mobile device seeking authorization of the transaction.”); and
for each outgoing payment request having an offered key code matching an existing transaction tracking record in the data store, generate outgoing payment details […] (i.e. for each transaction request having matching security/key code, to generate the authorization message) (Singhal: ¶ [0031] “The contact by the transaction processing entity or the mobile authorization service provider via the owner's wireless mobile communication device may include a SMS text message that embeds a pre-placed security code and may include sending to the identity data owner, (i) name of the transaction initiating entity, date and time, and an amount for a payment transaction.” Furthermore, as cited in ¶ [0123] “The MAS 30 also has a SMS receive function 70C (i) to receive a SMS reply response from the mobile device 36 (ii) identify the response by matching the response in the database 32, and (iii) optionally decrypt the response.”).
Singhal does not explicitly disclose the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount; and reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount.
However, Richman further discloses:
the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount (i.e. available balance is initialized to a value less than the sale amount) (Richman: ¶¶ [0246] [0247] “Available Balance=Overall Credit Limit Amount(Posted Transactions+Pending Amount)…Available Daily Balance=Daily Transaction Limit Amount-(Daily Transactions+Pending Transactions)” Furthermore, as cited in ¶¶ [0271] [0272] “The available balance amount must be greater than or equal to the amount of the requested sale…The available daily balance must be greater than or equal to the requested sales amount.”); and 
reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount (i.e. the available balance is reduced by the amount of the sale amount, wherein the sale amount is less than available balance) (Richman: ¶¶ [0246] [0247] “Available Balance=Overall Credit Limit Amount(Posted Transactions+Pending Amount)…Available Daily Balance=Daily Transaction Limit Amount-(Daily Transactions+Pending Transactions)” Furthermore, as cited in ¶¶ [0271] [0272] “The available balance amount must be greater than or equal to the amount of the requested sale…The available daily balance must be greater than or equal to the requested sales amount.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s the allocatable amount of the transaction tracking record being initialized to a value less than or equal to the incoming amount; and reduce the allocatable amount of the existing transaction tracking record by the outgoing amount if the outgoing amount is less than or equal to the allocatable amount to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
Singhal and Richman do not explicitly disclose the unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time.
However, Ginter further discloses the unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time (i.e. unique key code is initialized to cryptographic hash value based on authorization data and expiration date field which includes current date and time to compare with expiration time and date) (Ginter: ¶ [0866] “FIG. 48 shows au example architecture for certifying authority 500. In this example, certifying authority 500 may include a secure communications facility 544, an encryption/decryption processor 546, a billing system 548, a key generator 550, a query mechanism 552, and an electronic archive 554. In this example, secure communications 544 is used to communicate with other electronic appliances 100 and/or other Commerce Utility Systems 90. Electronic archive 554 stores keys, certificates 504 and other information required to maintain the operation of certifying authority 500. Encryption/decryption processor 546 is used to create digital certificates 504 by using strong cryptographic techniques. Billing system 548 issues bills 542. Query mechanism 552 is used to query electronic archive 554. Key generator 550 is used to generate cryptographic keys the certifying authority 500 needs for its own operation.” Furthermore, as cited in ¶ [0889] “Expiration field 560(3) is useful because people who skip checks of revocation lists have at least some assurance that a certificate is good if it must be renewed periodically. Expiration date field 560(3) provides an additional safeguard by insuring that certificates do not last forever-allowing certifying authorities 500 to use different cryptographic key pairs for example to provide overall integrity and trusted-ness of the certification process.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ginter’s unique key code being initialized to a cryptographic hash value calculated based on the authorization data and a current date and time to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “Changing the certifying authority 500's key pair reduces the incentives for an adversary to break a given key, because the amount of information protected by that key is limited, and the fraudulent use of a compromised key will only have a limited time of effectiveness.” (Ginter: ¶ [0889]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “a method for providing on-demand outgoing payment details by a network-connected computing system, the method comprising:” the steps performed by system claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore, it is rejected under the same rationale.

With respect to Claim 2:
Singhal teaches:
The system of claim 1, wherein the payment generation engine is configured to provide the outgoing payment details to a user (i.e. advisory message is sent to customer) (Singhal: Fig. 5 and ¶ [0097] “From the list 43, the MAS 30 system would first identify the dollar amount of the transaction, and if that specific dollar amount is present on the pre-authorized transaction list 43, the MAS 30 system would authorize the transaction on the customer's behalf and may send an advisory message 37C to the customer, without the need to seek a real time authorization via the active mode as in interface 37A from the customer. The MAS 30 would then delete that specific transaction item from the list 43.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore, it is rejected under the same rationale.

With respect to Claim 3:
Singhal teaches:
The system of claim 1, wherein the payment details request further comprises identifying information for a supplier and wherein the payment generation engine is configured to provide the outgoing payment details to the supplier (i.e. written authorization or payment receipt is sent to originator or supplier) (Singhal: Fig. 1 and ¶ [0071] “Depending on the ACH transaction, the Originator 206 must receive written (ARC, POP, PPD), verbal (TEL), or electronic (WEB) authorization 204 from the Receiver 202. Written authorization constitutes a signed form giving consent on the amount, date, or even frequency of the transaction. Verbal authorization needs to be either audio recorded or the "Originator" 206 must send a receipt of the transaction details before or on the date of the transaction.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore, it is rejected under the same rationale.

With respect to Claim 4:
Singhal does not explicitly disclose the system of claim 1, wherein the customer payment details are associated with a first payment type and the outgoing payment details are associated with a second payment type; and wherein the data store is further configured to store a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes.
However, Richman further discloses:
wherein the customer payment details are associated with a first payment type and the outgoing payment details are associated with a second payment type (i.e. convert currencies from a first type or first payment type to a currency of the item or the second payment type) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.”); and 
wherein the data store is further configured to store a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes (i.e. credit management component stores a plurality of customer’s forms of payments associated with a type of currency) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s wherein the customer payment details are associated with a first payment type and the outgoing payment details are associated with a second payment type; and wherein the data store is further configured to store a plurality of payment type profiles, each payment type profile associating a payment type with one or more payment attributes to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore, it is rejected under the same rationale.

With respect to Claim 5:
Singhal teaches:
The system of claim 4, wherein the outgoing payment request comprises a supplier identifier and a purchase type (Singhal: ¶ [0053] “The authorization request record may have a customer identifier, nature and type of transaction, and originator name.”);
wherein the data store is further configured to store a plurality of transaction preferences, each transaction preference defining one or more desired payment attributes based on at least one of: the outgoing amount, the supplier identifier, or the purchase type (i.e. type of payment request, identification of requesting entity, and payment amount) (Singhal: Fig. 7 and ¶¶ [0155] “At step 110, selecting and setting the period of time of response threshold based on the type of the payment request, the identification of the requesting entity, and originating location of the request, to be between 30 seconds and 18 hours… At step 112, processing the request for payment without contacting the customer, if the payment amount does not exceed a set amount.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 5. Claim 15 does not teach or define any new limitations beyond claim 5. Therefore, it is rejected under the same rationale.

With respect to Claim 6:
Singhal does not explicitly disclose the system of claim 5, wherein the outgoing payment generator is configured to generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles.
However, Richman further discloses wherein the outgoing payment generator is configured to generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles (i.e. payment details are authorized based on transaction request, type of currency, and account profile) (Richman: ¶¶ [0228] [0229] “In an embodiment, the credit bank system comprises a computer program module and/or portions of computer code configured to enable, facilitate, or otherwise provide for a sale to be authorized. In an exemplary embodiment, the credit bank system requires the following to authorize a sale: The credit account number must be valid, The credit account must not be suspended, The credit account must not be closed, The user making the transaction must be a valid authorized user of the account, The user making the transaction must have a "Use Account" role, If the account is PIN protected, the PIN must match that of the authorized user, The amount to authorize must be a positive amount, and Use credit sale for refunds and credits, to name a few…In an embodiment, the system comprises a computer program module and/or portions of computer code configured to enable, facilitate, or otherwise provide for a currency conversion to be performed if the currency code of the transaction does not match that of the account as recorded on one or more databases. The converted currency amount may be used in checking account balances and the original amount and rate may be stored in the transaction.” Furthermore, as cited in ¶ [0266] “In an embodiment, the system comprises a computer program module and/or portions of computer code configured to update the transaction record from its prior state as entered into one or more databases when created at authorization to add to the transaction any transaction description or sub-type given in the request.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s generate the outgoing payment details by selecting an outgoing payment type based on the outgoing payment request, the plurality of transaction preferences, and the plurality of payment type profiles to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 16:
All limitations as recited have been analyzed and rejected to claim 6. Claim 16 does not teach or define any new limitations beyond claim 6. Therefore, it is rejected under the same rationale.

With respect to Claim 7:
Singhal does not explicitly disclose the system of claim 5, wherein each of the one or more payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee.
However, Richman further discloses wherein each of the one or more payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee (i.e. payment attributes are based on payment method, specified airlines or branded fares, loyalty account, account profile, and associated fees) (Richman: ¶ [0059] “The system 1 includes a credit management component 10 that allows the consolidation of all different and disparate "credit" forms of payment issued by airlines to their customers into a unique account (based on a common currency) owned by consumer and agency customers. As explained in further detail herein, the credit management component 10 provides a comprehensive solution for customer credit management that links all the customer's forms of credit to a single, secured, profile that is accessible to all sales channels into a centralized "one account", dynamically converts balances held in different systems and "currencies" to the currency of the items the customer wishes to purchase at payment time, provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” Furthermore, as cited in ¶ [0072] “External and internal credit systems 50 may function in cooperation with the credit management component 10, as necessary. Such systems may include, for example, travel banks, corporate servers, travel agency servers, electronic profile systems, and loyalty award databases, to name a few. This cooperation may occur through one or more communications portals and/or be performed by one or more computer program modules.” Furthermore, as cited in ¶¶ [0064] [0066] “This flexibility may support a variety of booking flows, including lowest fare, preferred flight, flexible destination search, price led search, redemption searches, branded fares and calendar shopping enabling different work flows for each distribution channel…The travel distribution platform 10070 may also include a merchandising console 10084 that provides for even more flexibility in dynamic pricing capability and availability options. For example, the merchandising console 10084 may allow for unbundling or bundling of products, the generation of a product catalogue, fees (e.g., how much to charge for a particular extra item, such as extra baggage), and affinity shopping (i.e., personalized shopping based on consumer data). The merchandising console 10084 may also include a business rules engine that gives travel suppliers and retailers control over the shopping process and manipulation of availability, fares, taxes and fees independent of the CRS/GDS.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s payment attributes is selected from the group consisting of: a payment method, a brand, a loyalty program, an account number group, and an expected fee to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 17:
All limitations as recited have been analyzed and rejected to claim 7. Claim 17 does not teach or define any new limitations beyond claim 7. Therefore, it is rejected under the same rationale.

With respect to Claim 8:
Singhal teaches:
The system of claim 5, further comprising a transaction router configured to: bypass the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information (i.e. if transaction is less than threshold then payment processor/authorization is bypassed and wherein payment details include transaction amount, bank preference, and credit account type) (Singhal: Fig. 5 and ¶¶ [0096]-[0098] “When the specific payment transaction is received and processed at the customer bank 18, the bank 18 would send the transaction detail to the MAS 30. From the customer unique identifier, the MAS 30 would identify the customer in its database, and then would identify the pre-authorized transaction list 43.…From the list 43, the MAS 30 system would first identify the dollar amount of the transaction, and if that specific dollar amount is present on the pre-authorized transaction list 43, the MAS 30 system would authorize the transaction on the customer's behalf and may send an advisory message 37C to the customer, without the need to seek a real time authorization via the active mode as in interface 37A from the customer. The MAS 30 would then delete that specific transaction item from the list 43…The payee's names 44 on the list 43 is maintained for the convenience of the customer in remembering and identifying the transactions on the list 43 and are not used in authorizing the transaction by the MAS 30 system. It is believed that identifying the transaction by a dollar amount only provides enough specificity of the transaction on the list 43, as the probability of two transactions having the same dollar amount is very low.”).
With respect to Claim 18:
All limitations as recited have been analyzed and rejected to claim 8. Claim 18 does not teach or define any new limitations beyond claim 8. Therefore, it is rejected under the same rationale.

With respect to Claim 9:
Singhal does not explicitly disclose the system of claim 4, wherein the data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor.
However, Richman further discloses wherein the data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor (i.e. profile is updated with credit type and reporting balance information) (Richman: ¶ [0068] “The management interface 18 may allow for input/output of management data used to manage the credit management component 10, such as, for example, generation of a customer profile (e.g., the profile of an airline that intends to use the credit management component 10 or the profile of a customer of the airline) and updating of the customer profile and related information. The reporting interface 20 may allow for input/output of reporting information, such as, for example, reports regarding transactions, balances, credits, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Richman’s data store is configured to update the payment type profile for the payment type associated with the customer payment details based on one or more payment terms received from the payment processor to Singhal’s system and method for providing on-demand outgoing payment details. One of ordinary skill in the art would have been motivated to do so because it “provides customers the ability to use every credit available to purchase products and services as multiple FOPs (Forms of Payment), and increases airlines ability to track, audit and report while eliminating all manual processes.” (Richman: ¶ [0003]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 9. Claim 19 does not teach or define any new limitations beyond claim 9. Therefore, it is rejected under the same rationale.

With respect to Claim 20:
Singhal teaches:
The method of claim 11, providing a fraud detection result based on the customer payment details and the incoming amount (i.e. in order to reduce fraud loss or detect fraud, authorization for certain transaction and transaction amounts is required) (Singhal: ¶¶ [0100] [0103] “In this embodiment, a system of bank security for reducing fraud losses due to unauthorized transactions in online commerce has databases that maintain account information for bank customers and computer systems on the electronic fund transfer network for receiving a payment authorization request and authorizing real time payment transactions on the customer's bank accounts maintained in the databases… For those payment authorization requests that are not on the pre-authorized list, establishing a contact via the secure contact means with the bank customer to seek authorization for the payment authorization request that is not on the list.” Furthermore, as cited in ¶ [0110] “The system of security 10 in an identity data driven transaction may include identity data driven transactions from a group of (i) credit card payment, and (ii) bank account payment.”).

With respect to Claim 21:
All limitations as recited have been analyzed and rejected to claims 1, 4, 5, and 8. Claim 21 recites “a system for providing on-demand outgoing payment details, the system comprising::” the steps performed by claims 1, 4, 5, and 8. Claim 21 does not teach or define any new limitations beyond claims 1, 4, 5, and 8. Therefore, it is rejected under the same rationale.


Response to Arguments
Applicant’s arguments see page 9 of the Remarks disclosed, filed on 03/21/2022, with respect to the 35 U.S.C. § 112(f) interpretation of claim(s) 1-9 and 21 have been considered and are persuasive. The Applicant asserts “Claims 1 and 21 are amended herein to recite “a memory storing computer-readable instructions that when executed by a processor cause the processor to implement” the various features of the claims. See, Application as Filed, p. 19-21. Applicant respectfully requests that claims 1-9 and 21 be given the broadest reasonable interpretation, as supported by the specification.”  The Examiner agrees and therefore, the interpretation of claim(s) 1-9 and 21 under 35 U.S.C. § 112(f) has been withdrawn.
Applicant’s arguments see pages 13-15 of the Remarks disclosed, filed on 03/21/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-9 and 11-21 have been considered but are not persuasive:
The Applicant asserts “Claims 8 and 21 recite further improvements per the claimed transaction router that is configured to bypass the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information…As depicted in FIGS. 7, 14, and 15 and described, infer alia, at pages 12-13 and 16-18 of the Application, transaction preferences 350 can comprise one or more conditions, filters, or optimization targets that are processed, based on customer payment details, payment type profiles, and outgoing transaction information to first determine the universe available payment types at match the conditions 342 and filter 342, and then to optimize based on goals 356 at 4008, if multiple payment types are available. This algorithmic optimization can be performed using one or more fitness criteria…The systems of claims 8 and 21, including the transaction router, solves the technical problem of providing optimized payment details by programmatically filtering the available payment options based on previously determined transaction preferences, automatically selecting an optimal route for fulfillment of an outgoing payment request and transmitting the customer payment details or generated payment details accordingly. This is an additional improvement over conventional payment processing technology, which integrates any abstract ideas into a practical application under Step 2A, Prong Two.”  The Examiner respectfully disagrees. Bypassing the payment processor and the outgoing payment generator and provide the customer payment details for payment of at least a portion of the outgoing amount based on the customer payment details, the plurality of transaction preferences, the plurality of payment type profiles, and the outgoing transaction information is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Merely selecting a different transaction route or skipping an authorization step based on pre-set conditions/rules further describes commercial interactions, advertising, marketing, and sales. Therefore, the rejection(s) of claim 21 under 35 U.S.C. § 101 is maintained above with an updated analysis.
The Examiner would like to note that independent claims 1 and 11 include amendments that integrate the claim into a practical application. The Applicant asserts “Here, claim each of claims 1, 11, and 21 is amended to recite, inter alia, recite both that “the unique key code is initialized to a cryptographic hash value calculated based on the authorization data and a current date and time” and that the offered key code received with an outgoing payment request must match “the unique key code of an existing transaction record.” To the extent that cryptographic hashing techniques are known in the art, the practical application consideration, as part of Step 2A, “specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” MPEP 2106.04(d)(1). The unique key code that is initialized to a cryptographic hash value based on details of the incoming payment information therefore provides an improvement to payment processing technology, and it is this improvement, not any incidentally recited abstract idea to which the claims are directed.” The Examiner agrees and would also like to note that the amendments recite limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a)” (i.e. user authentication in payment processing techniques by utilizing cryptographic hash value) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”. Therefore the rejection(s) of claim(s) 1-9 and 11-20 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 9-13 of the Remarks disclosed, filed on 03/21/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-9 and 11-21 over Singhal in view of Richman have been considered but are not persuasive:
The Applicant asserts “The disclosure of Singhal records authorization events based on user input. The authorization events can be used to allow or authorize a payment using the customer payment details, but no separate outgoing payment details are generated in response to outgoing payment requests. See, e.g., Singhal 47] [0028] and [0031]. Further, it would not have been obvious to one skilled in the art to add an outgoing payment generator to Singhal. In the scenario addressed by Singhal, the payee 206 already has payment details (the customer payment details provided by the payer 202). /d. at [0046]. Singhal provides a Mobile Authorization Service (MAS 30), enabling the payer 202 to provide input as to whether or not a given transaction is authorized, before authorization is sent from the payer’s bank (receiving depository financial institution, or “RDFIT’ 212) to the payee’s bank (originating depository financial institution, or “ODFI”’ 208). Id. at [0053] and [0072-73]. No additional outgoing payment details would be required, or desirable, under the system of Singhal, and thus a person of ordinary skill in the art would not be motivated to seek out Richman’s disclosures regarding forms of payment. The rejections under 35 U.S.C. § 103 should be withdrawn for at least this reason.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0109] of the Singhal reference; “Hence, the system 10 has a transaction processing entity 18 in the form of a payer's bank after receiving the identity data driven transaction from a transaction initiating entity or a payee's bank 16 via ACH 20, puts on hold processing of the transaction for a period of time and via the identity data owner's wireless mobile communication device 36, contacts the identity data owner for authorization of the transaction 37 A before the transaction processing may be completed. The mobile authorization may be implemented as defined as three operational modes of a proactive mode, a reactive mode and a combined mode.” Furthermore, as cited in ¶ [0031] “The contact by the transaction processing entity or the mobile authorization service provider via the owner's wireless mobile communication device may include a SMS text message that embeds a pre-placed security code and may include sending to the identity data owner, (i) name of the transaction initiating entity, date and time, and an amount for a payment transaction.” Furthermore, as cited in ¶ [0123] “The MAS 30 also has a SMS receive function 70C (i) to receive a SMS reply response from the mobile device 36 (ii) identify the response by matching the response in the database 32, and (iii) optionally decrypt the response.” It is clear from the disclosure above that the system receives the transaction request to process transaction using the key code and payment amount and  the system, for each transaction request having matching security/key code, generates the authorization message including the outgoing payment details.  
The Applicant also asserts “With respect to claim 8, the Office Action cites Singhal FIG. 5 and paragraphs [0096]-[0098] as disclosing the claimed transaction router. Office Action, p. 21. Singhal, however, merely discloses using a dollar amount to determine whether or not to request user authorization for the payment — Singhal does not contemplate using transaction and preference information to determine the type of payment details provided. Richman does not remedy the deficiency of Singhal with respect to this feature…As depicted in FIGS. 7, 14, and 15 and described (inter alia) at pages 12-13 and 16-18 of the application as filed, transaction preferences 350 can comprise one or more conditions, filters, or optimization targets that are processed, based on customer payment details, payment type profiles, and outgoing transaction information to first determine the universe available payment types at match the conditions 342 and filter 342, and then to optimize based on goals 356 at 4008, if multiple payment types are available. This algorithmic optimization can be performed using one or more fitness criteria.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to Fig. 5 and ¶¶ [0096]-[0098] of the Singhal reference; “When the specific payment transaction is received and processed at the customer bank 18, the bank 18 would send the transaction detail to the MAS 30. From the customer unique identifier, the MAS 30 would identify the customer in its database, and then would identify the pre-authorized transaction list 43.…From the list 43, the MAS 30 system would first identify the dollar amount of the transaction, and if that specific dollar amount is present on the pre-authorized transaction list 43, the MAS 30 system would authorize the transaction on the customer's behalf and may send an advisory message 37C to the customer, without the need to seek a real time authorization via the active mode as in interface 37A from the customer. The MAS 30 would then delete that specific transaction item from the list 43…The payee's names 44 on the list 43 is maintained for the convenience of the customer in remembering and identifying the transactions on the list 43 and are not used in authorizing the transaction by the MAS 30 system. It is believed that identifying the transaction by a dollar amount only provides enough specificity of the transaction on the list 43, as the probability of two transactions having the same dollar amount is very low.” It is clear from the disclosure above that the Singhal reference teaches if a transaction is less than threshold then payment processor/authorization is bypassed and wherein payment details include transaction amount, bank preference, and credit account type. Therefore, the rejection(s) of claim(s) 1-9 and 11-21 under 35 U.S.C. § 103(a) is provided above with updated citations.
The Examiner would also like to note that the Applicant’s arguments with respect to the amendments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2008/0120240 to Ginter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2012/0303425 to Katzin for disclosing receiving an activity request including merchant information associated with a merchant; retrieving a previously stored merchant record from a database; determining merchant information update indicia based on a comparison of the merchant information and the previously stored merchant record; determining a confidence metric for the merchant information update; retrieving a confidence requirement based on the activity request; determining, within a low-latency processing timeframe, whether the determined confidence metric satisfies the retrieved confidence requirement; performing the requested activity and updating the previously stored merchant record with the merchant information update indicia when the determined confidence metric satisfies the retrieved confidence requirement; and declining the activity request when the determined confidence metric satisfies the retrieved confidence requirement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 7, 2022